DETAILED ACTION
 
 
1.         This Final Office action is in reply to the Applicant amendment filed on 22 June 2022.
2.         Claims 1, 3, 8, 10, 11, and 17-20 have been amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.         Claims 1-20 are currently pending and have been examined.  The Information Disclosure Statement filed 29 July 2022 has been considered by the Examiner.  A signed copy is enclosed with this Office Action.

Response to Amendment

In the previous office action, Claims 1-20 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea). Applicants have amended Claims 1-20 to provide statutory support and the rejection is withdrawn.


Response to Arguments

Regarding argument (1), the instant application has been previously indicated not statutory under 35 USC 101 due to January 2019 Revised Patent Eligibility Subject Matter guidance. Due to the above amendments, the claims are now allowable as reciting statutory subject matter and the rejection is withdrawn because the first part of the analysis under step 2A of the Subject Matter Eligibility test with determining if there is an abstract idea that the claims are recited to, and passes step 1 of the § 101 subject matter eligibility test outlined in the Federal Register, Vol. 79, No. 241, pages 74618 – 74633 as system and method claims having proper computer architecture support. 
The second part deals with determining if the entirety of the claim is significantly more than the abstract idea itself.  Applicant’s process of “reliability of a fleet of assets” is significantly more than the judicial exception.

Regarding Step 2A (Prong 1):
The claims as a whole do not fall under any of the mathematical concepts, mental processes and/or certain methods of organizing human activity groupings per step 2A (Prong 1) of the January 2019 revised patent eligibility subject matter guidance. Therefore, Claims 1-20 are eligible in step 2A prong one.

Regarding Step 2A (Prong 2) and Step 2B: 
Does the Claim Recite Additional Elements that integrate the judicial exception into a Practical Application? Assuming arguendo that the claims recite an abstract idea, Examiner notes that the claims now meaningfully integrate the abstract idea into a practical application and thus is significantly more. This additional elements of “establishing a communicatively coupling between the system and a fleet source server configured to receive an engine tracking database system (ETDS) data feed, wherein the data feed comprises input data including:
(i) performance data relating to the component;
(11) configuration data relating to the component;
(ili) statistical data relating to a plurality of assets; 
providing a pre-emptive recommendation for the component based on the input data,
wherein the system is selectively configurable to operate in any of:
a single component mode, a sub-fleet mode, or a fleet mode;
wherein, in the single component mode, the system is configured to monitor a reliability of a single component, within the fleet of assets;
wherein, in the sub-fleet mode, the system is configured to monitor a reliability of a subset of assets of the fleet of assets; and
wherein, in the fleet mode, the system is configured to monitor a reliability of the fleet of assets” 
(see MPEP § 2106.05 (e)) or the combination of additional elements in Claims 1-20 rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Moreover, the claims now provide limitations that are indicative of integration into a particular application.  These claims were found to be meaningful because they sufficiently limited the use of a method of organizing human activity to the practical application.   Therefore, Claims 1-20 meaningfully integrate the judicial exception into a practical application, and thus is significantly more than the judicial exception.
Applicant submits that:  (2) Wingenter (US 2010/0262442) in view of Gorinevsky (US 2013/0268501) does not teach or suggest in now amended Claims 1, 3, 8, 10, 11, and 17-20:  various new amendments [see Remarks pages 8-9].  With regard to argument (2), the Examiner respectfully disagrees.  Although the claims have been further amended the Examiner has indicated in the below additional citations of the prior art that the new amendments are still rejected.  It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  The Examiner has a duty and responsibility to the public and to Applicant to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wingenter (US 2010/0262442).
 
With regard to Claims 1, 10, 17, Wingenter teaches a system(s) (system 100) for monitoring a reliability of (reliability module 110 can model reliability based on historical data related to failure or performance of a particular part, component or module of a mechanical system, manufacturer test data relating to reliability of various components over time, life-limited parts data, and other data) of a fleet of assets/subset of assets/fleet of assets (aircraft in a fleet; mechanical systems; aircraft engine; components), the system comprising: a processor; a memory including instructions that, when executed by the processor, cause the processor to perform operations including (see at least paragraphs 2-3, 14-20): 

establishing a communicatively coupling between the system and a fleet source server configured to receive engine tracking database system (ETDS) data feed, wherein the data feed (network interfaces 108 may be operable by the processor 102 to access remote computer systems via a communications network, such as a wireless network, a wired communications networks, or both wired and wireless networks. Such communications networks may include Ethernet networks and networks conforming to Wi-Fi, Bluetooth.RTM., and Wi-Max standards, for example. In one particular embodiment, the network interfaces 108 may be used to acquire additional data or model parameters associated with a specific mechanical system, or to communicate results to remote systems) (see at least paragraphs 2-3, 22-25) comprises:

input data (The system 100 can include mechanical system data 116, such as data associated with current performance of the mechanical system, data associated with a history of various parts within the mechanical system, and the like. Further, the system 100 can include inventory data 118 such as a list of available shop assets, parts, components and modules for use in the mechanical system. The work scope module 114 may also include information related to the mechanical system data 116 to determine additional tasks to add to the primary work scope, and may utilize the inventory data 118 to estimate costs, both in terms of the cost of obtaining a component and in terms of the lost opportunity cost in terms of the time the engine is out of service) (see at least paragraphs 2-3, 22-25) including: 
(i) performance data relating to a component/set of components from assets in the subset/fleet of assets (reliability module 110 can model reliability based on historical data related to failure or performance of a particular part, component or module of a mechanical system, manufacturer test data relating to reliability of various components over time, life-limited parts data, and other data; (mechanical systems; aircraft engine; components)) (see at least paragraphs 14-20); 

(ii) configuration data relating to the component/set of components/fleet of assets (to select work scopes for mechanical systems, to model costs of such work scopes, to project maintenance costs of individual aircraft over a period of time, to project maintenance costs of a plurality of aircraft over a period of time, or any combination thereof. For example, the storage device 104 can include a reliability module 110 executable by the processor 102 to model the reliability of an aircraft engine or other mechanical system, to model the reliability of one or more particular components of an aircraft engine or other mechanical system, or any combination thereof. In an illustrative embodiment, the reliability module 110 can model reliability based on historical data related to failure or performance of a particular part, component or module of a mechanical system, manufacturer test data relating to reliability of various components over time, life-limited parts data, and other data) (see at least paragraphs 14-16); 

(iii) statistical data relating to a plurality of assets/fleet of assets (the simulation tool 122 can be executable by the processor 102 to perform Monte Carlo simulations and other types of statistical simulations of a mechanical system according to reliability models produced via the reliability module 110) (see at least paragraph 17); 

providing a pre-emptive recommendation for the component/set of components/fleet of assets based on the input data (The predictor tool 124 can be executable by the processor 102 to generate predictions relating to operation of an engine or other mechanical system using reliability models produced by the reliability module 110, simulation results from the simulation tool 122, and other information related to the mechanical system. In an illustrative embodiment, the predictor tool 124 can receive a work scope and estimate an operating time for the mechanical system if the particular work scope is executed. For example, the predictor tool 124 can generate an "estimated time on wing" (ETOW) for an aircraft engine or component. Further, the predictor tool 124 can generate a cost estimate based on the cost module 112 for a given work scope. In addition, the predictor tool 124 can generate a cost performance parameter, such as a function of the estimated operating time and the cost estimate for each work scope) (see at least paragraphs 14-18), 
wherein the system is selectively configurable to operate in any of:

a single component mode, a sub-fleet mode, or a fleet mode (aircraft fleet) (see at least paragraphs 2-3, 22-25);

wherein, in the single component mode, the system is configured to monitor a reliability of a single component, within the fleet of assets (one or more of its components reside in separate computing or other electronic devices; the reliability of one or more particular components of an aircraft engine or other mechanical system) (see at least paragraphs 11-20);

wherein, in the sub-fleet mode, the system is configured to monitor a reliability of a subset of assets of the fleet of assets (see at least paragraphs 2-3, 11-25);

wherein, in the fleet mode, the system is configured to monitor a reliability of the fleet of assets (the system 100 can provide a user interface to receive identifications of one or more repair tasks, failed components, other maintenance tasks, or any combination thereof, related to a mechanical system. The processor 102 can access the reliability module 110, the cost module 112, the predictor tool 124 of the work scope module 114, the mechanical system data 116, the inventory data 118, or any combination thereof to generate one or more work scopes related to a repair or other maintenance task. The predictor tool 124 can generate an estimated operating time of the mechanical system, a cost of performing the work scope, and a cost performance parameter based on each work scope, and the work scope evaluation module 128 can determine whether each work scope provides an operating time that is greater than a threshold) (see at least paragraphs 11-25). 

With regard to Claim 2, Wingenter teaches wherein the recommendation includes a list of sub-components for which replacement is suggested (see at least paragraph 17).

With regard to Claims 3, 11, 18, Wingenter teaches wherein in the fleet mode, the pre-emptive recommendation includes an indication of which asset from the fleet of assets is best suited for deployment (see at least paragraphs 17-25).

With regard to Claims 4, 12, Wingenter teaches wherein the statistical data includes a Weibull distribution (see at least paragraph 17).

With regard to Claims 5, 13, Wingenter teaches wherein the statistical data include probabilistic models (see at least paragraphs 17-20).

With regard to Claim 7, Wingenter teaches wherein the input data include engine build configuration (see at least paragraphs 17-20).

With regard to Claim 8, Wingenter teaches wherein the input data include at least one metric comprising a ratio of total accumulated cycles over engine flight hours (TAC/EFH) (see at least paragraphs 15-26).

With regard to Claim 9, Wingenter teaches wherein the input data includes an allowable fallout risk (see at least paragraphs 15, 17, 24).

With regard to Claim 15, Wingenter teaches wherein the recommendation includes indicating whether a group of engines may successfully complete a deployment of specified duration (see at least paragraph 24).

With regard to Claim 16, Wingenter teaches wherein the input data further includes a duration of deployment (see at least paragraph 15).

With regard to Claim 19, Wingenter teaches wherein the pre-emptive recommendation includes a part demand for the fleet of assets (see at least paragraphs 15-26).

With regard to Claim 20, Wingenter teaches wherein the pre-emptive recommendation includes an indication of which asset from the fleet of assets is best suited for deployment (see at least paragraphs 17-26, 51).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wingenter as indicated above for Claims 1-5, 7-13, and 15-20 in view of Gorinevsky (US 2013/0268501).

With regard to Claims 6, 14, Wingenter does not specifically teach wherein the statistical data include trend analytics.  Gorinevsky teaches wherein the statistical data include trend analytics (compute Monitoring Scores function 140 uses the 3-level regression model of the fleet data from post-process function 130 to produce Score Data. The 3-level regression Model includes the fleet-level model, individual models for each asset, and estimated trends for each asset. Score Data provide the input into monitoring decision algorithms and are computed from the Compressed Data at the output of the Preprocess function 120 and the 3-level regression Model. In the preferred embodiment, the Score Data include Hotelling T2 statistics computed for the 3-level regression Model fit residuals for each Data Record) in analogous art of monitoring distributed asset data for the purposes of: “Score Data; 3-level regression; post-process function 130 is implemented in the Central CE and produces a 3-level regression model of the fleet data. The Compressed Data (preprocessing results) for all assets received from the Local CEs are combined (gathered) by function 130 to compute fleet-level model and asset-level models. The fleet-level model contains a small amount of data and can be easily transferred around. The asset-level computations can be performed in parallel (or done sequentially) and independently for each asset; the fleet-level model is used in the solution for each asset. If the asset-level solutions are distributed over many processors, then the fleet-level model is distributed (scattered) to all these processors” (see at least paragraphs 53, 64-70, Title of the Invention, Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system and method for monitoring distributed asset data as taught by Gorinevsky in the system of Wingenter, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623